DETAILED ACTION
This action is made in response to the amendments filed on October 20, 2021. Claims 1, 3-6, 8, 10, 12, 14-17, 19, 23, 25-28, 31-36, 39-42, and 44 are pending. Claims 1, 3-6, 8, 10, 12, 14-17, 19, 23, 25-28, 31-36, and 39-42 have been amended. Claim 44 is newly added. Claims 1, 12, and 23 are independent claims. Claims 1, 3-6, 8, 10, 12, 14-17, 19, 23, 25-28, 31-36, 39-42, and 44 are indicated as allowable.
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Independent claims 1, 12, and 23, when considered as a whole are allowable over the prior art found during the time of examination. During the time of examination, the following references were found to be pertinent to Applicant’s invention: Pozzo Di Borgo et al. (USPPN: 2013/0142016; hereinafter Pozzo) teaching a wristwatch with electronic display, Krishnamurthi (USPPN: 2013/0080890; hereinafter Krishnamurthi) teaching a dynamic and configurable user interface, Erekson (USPN: 6,622,018; hereinafter Erekson) teaching a portable device control console with wireless connection, and Narayanaswami (USPN: 6,556,222; hereinafter Narayanaswami) teaching a bezel based input mechanism and user interface for a smart watch.
Pozzo Di Borgo teaches a wristwatch wherein a first plurality of screens are divided by a home screen from a second plurality of screens wherein the first plurality of screens are always accessible for display within the top level of a GUI hierarchy and the second plurality of screens are contextually based.
Krishnamurthi teaches a dynamic user interface wherein a contextual screen is accessible for display based on the current context of the apparatus.

Narayanaswami teaches a smart watch having a ring rotatable around a touch display wherein user input can be received via the ring or touch display.
However, the references fail to teach, either alone or in combination: “A wearable device  comprising: a device body comprising: a touch-sensitive display; and a circular mechanical ring rotatable around the touch-sensitive display; a band coupled to the device body; one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions to: identify each of a plurality of screens in a first level of a graphical user interface (GUI) hierarchy as either: a fixed screen that is always accessible for display within the first level of the GUI hierarchy regardless of a current context of the wearable device; or a contextual screen that is accessible for display within the first level of the GUI hierarchy based on the current context of the wearable device; identify a home screen for the first level of the GUI hierarchy; create, based on the current context of the wearable device and the contextual screens corresponding to that context, a layout for the first level of the GUI hierarchy wherein the home screen separates every fixed screen in the layout from every contextual screen in the layout; present on the touch-sensitive display of the wearable device a first screen of the plurality of screens in the first level of the GUI hierarchy, the first screen occupying a substantial portion of the touch-sensitive display when presented and the remaining screens of the plurality of screens not being presented while the first screen is 
The dependent claims add further limitations to the allowable subject matter of their corresponding independent claim; thus, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is (571)270-5891. The examiner can normally be reached Monday-Friday: 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STELLA HIGGS/           Primary Examiner, Art Unit 2179